MAYFIELD, J.
Appellant sued appellee for an assault and battery. The first count of the complaint was in Code form. The plaintiff’s evidence made out a case *81of inexcusable and rude assault. The defendant’s evidence likewise made a case of assault, though one of less insolence and rudeness than that which plaintiff’s evidence tended to prove; nevertheless it proved the first count of the complaint and failed to prove the pleas which were the general issue. The plaintiff was therefore clearly entitled to the general affirmative charge as to-the first count, as was requested by him, for nominal damages.
The defendant’s account of the rencounter, so far as pertains to the assault and battery vel non, was as follows: “I did place my left hand on his forehead and pushed his hat back on his head. I did this for the purpose of seeing his face and identifying him. I said to him, ‘Some scoundrel came here yesterday, or the other day, and scared my horses, and caused them to run away and break my rake,’ and I am looking for him. I did tell him that some of you all scoundrels think you own the world, but I stated that we need some of it. There were two young ladies in the automobile. I was provoked when 1 walked from nly wagon down to .the automobile. I was provoked at-’the time I placed my hand on Mr. Seigel. I was angry at the person who frightened my team. I was hunting the person who frightened my team, and no one else. I did call the negro, and ask him if this was-the person who came along a few days before and frightened my team.”
It is true that defendant’s testimony tended to show that defendant made a mistake as to the identity of the party whom he assaulted, and he told plaintiff that, if he was not the person who frightened his team, he owed him an apology; but this did not prevent what he did from being an assault and battery. It was an assault and battery, with or without mistaken identity. — Carter v. State, 87 Ala. 113, 6 South. 356.
*82It was likewise no defense that defendant offered to apologize after the assault, if he made a mistake as to the identity of the person assaulted. It may likewise be true that defendant did not intend to injure or hurt the' plaintiff, unless he proved to be the one who had frightened his team the day before; but this, if true, did not prevent what he says he did from being an assault and battery. An intent to injure is not a necessary element of assault and battery in a civil action.— Carlton v. Henry, 129 Ala. 479, 29 South. 924; Thomason v. Gray, 82 Ala. 291, 8 South. 38; 2 Greenl. Ev. § 85.
It has likewise been held by this court, repeatedly, that “any touching by one person of the person of another in rudeness or in anger is an assault and battery, and that every assault and battery includes an assault.” —Jacobi v. State, 133 Ala. 17, 32 South. 163. Therefore, under all the testimony, the plaintiff was entitled to recover at least nominal damages; and hence charge 2, which was limited to the first count, should have been given.
The evidence was in dispute as. to the other count. It was attempted to set out the facts as to which there was dispute, and hence the general affirmative charge as to it was properlv refused.
Plea 3 was in effect the general issue. While it contained immaterial matter, it was surplusage or inducement merely. In legal effect it was the general issue, and certainly not subject to the grounds of demurrer assigned.
For the error in refusing charge 2, the judgment is reversed, and the cause remanded.'
Reversed and remanded.
Dowdell, O. J., and Simpson and McClellan, JJ., concur.